
	

113 S232 IS: Medical Device Access and Innovation Protection Act
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 232
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Mr. Hatch (for himself,
			 Ms. Klobuchar, Mr. Cornyn, Mr.
			 Donnelly, Mr. Burr,
			 Mr. Franken, Mr. Toomey, Mr.
			 Casey, Mr. Alexander,
			 Ms. Ayotte, Mr.
			 Barrasso, Mr. Blunt,
			 Mr. Chambliss, Mr. Coats, Mr.
			 Coburn, Ms. Collins,
			 Mr. Crapo, Mr.
			 Inhofe, Mr. Isakson,
			 Mr. Johanns, Mr. Moran, Mr.
			 Portman, Mr. Risch,
			 Mr. Roberts, Mr. Rubio, Mr.
			 Thune, and Mr. Wicker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  excise tax on medical devices.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medical Device Access and
			 Innovation Protection Act.
		2.Repeal of
			 medical device excise tax
			(a)In
			 generalChapter 32 of the Internal Revenue Code of 1986 is
			 amended by striking subchapter E.
			(b)Conforming
			 amendments
				(1)Subsection (a) of
			 section 4221 of such Code is amended by striking the last sentence.
				(2)Paragraph (2) of
			 section 6416(b) of such Code is amended by striking the last sentence.
				(c)Clerical
			 amendmentThe table of subchapter for chapter 32 of such Code is
			 amended by striking the item related to subchapter E.
			(d)Effective
			 dateThe amendments made by this section shall apply to sales
			 after December 31, 2012.
			
